El Juez Asociado Sr. Sulzbacher,
emitió la siguiente opinión del Tribunal:
El apelante Andrés Tossi fué debidamente juzgado por la Corte de Distrito de Ponce por el delito de soborno y conde-nado á la pena de un año de Presidio con trabajos forzados. El abogado del acusado presentó moción por escrito á la Corte de Distrito en solicitud de que se le admitiera apela-ción para ante la Corte Suprema, la cual fué concedida. A excepción de esta moción, los autos no muestran que el ape-lante haya presentado escrito alguno en apoyo de la misma. Los autos muestran que la Corte ha cumplido la Ley en todo sentido y que no ha cometido error alguno; por lo tanto debe confirmarse la sentencia de la Corte de Distrito.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones y Aso-ciados, Hernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.